--------------------------------------------------------------------------------

Exhibit 10.1

 
Maguire Properties, Inc.
333 S. Grand Avenue, Suite 400
Los Angeles, California 90071




April 28, 2006




Mr. William H. Flaherty
712 Millard Canyon Road
Altadena, CA 91001


Re: Second Amended and Restated Employment Terms


Dear Bill:


Maguire Properties, Inc. (the “REIT”) and Maguire Properties, L.P. (the
“Operating Partnership” and together with the REIT, the “Company”) are pleased
to offer you the position of Senior Vice President, Marketing of the REIT and
the Operating Partnership on the terms set forth below, effective as of April
28, 2006 (the “Effective Date”). Effective as of the Effective Date, this letter
(this “Letter”) shall amend and restate in its entirety that certain amended and
restated employment letter, dated May 1, 2004, between you and the Company (the
“Original Letter”).


1. Position, Duties and Responsibilities. As of the Effective Date, you will be
employed as Senior Vice President, Marketing of the REIT and the Operating
Partnership. In the capacity of Senior Vice President, Marketing, you will be
responsible for creating and overseeing marketing strategies and branding
initiatives, managing the Macquarie joint venture relationship and other
potential future joint venture relationships, participating in analyst and
investor calls, visits, tours, and events and in industry conferences to promote
the Company, and developing market research reports of market/submarket activity
for use in analyst and investor discussions. In addition to these core
responsibilities, you may also be called upon to support leasing efforts,
including with respect to the development and implementation of a vacant space
program and/or a recruiting and training program. Your duties may be changed
from time to time by the Company, consistent with your position. You will report
to the Chief Executive Officer of the REIT or the Operating Partnership, as
applicable, and will work at our principal offices located in downtown Los
Angeles (or such other location in the Los Angeles area as the Company may
utilize as its principal offices, including offices in Santa Monica), except for
travel to other locations as may be necessary to fulfill your responsibilities.
At the Company’s request, you will serve the Company and/or its subsidiaries and
affiliates in other offices and capacities in addition to the foregoing. In the
event that you serve in any one or more of such additional capacities, your
compensation will not be increased beyond that specified in this Letter. In
addition, in the event your service in one or more of such additional capacities
is terminated, your compensation, as specified in this Letter, will not be
diminished or reduced in any manner as a result of such termination for so long
as you otherwise remain employed under the terms of this Letter.


--------------------------------------------------------------------------------







2. Base Compensation. During your employment with the Company, the Company will
pay you a base salary of $300,000 per year, less payroll deductions and all
required withholdings, payable in accordance with the Company’s normal payroll
practices and prorated for any partial month of employment. Your base salary may
be subject to increase pursuant to the Company’s policies as in effect from time
to time.


3. Annual Bonus. During your employment with the Company, in addition to the
base salary set forth above, you will be eligible to participate in the
Company’s incentive bonus plan applicable to similarly situated Senior Vice
Presidents of the Company. The amount of your annual bonus will be based on the
attainment of performance criteria established and evaluated by the Company in
accordance with the terms of such bonus plan as in effect from time to time,
provided that, subject to the terms of such bonus plan, your target annual bonus
will be 60% of your annual base salary for such year.


4. Acknowledgement of Restricted Stock Award and Cash Payment. You and the
Company hereby acknowledge that as of the date of the closing of the initial
public offering of shares of the REIT’s common stock (the “IPO Date”), the REIT
granted you a number of shares of the REIT’s common stock (the “Restricted
Stock”) equal to the quotient obtained by dividing (x) $500,000 by (y) the
initial public officering price of a share of the REIT’s common stock. The
Restricted Stock was granted to you under the Amended and Restated 2003
Incentive Award Plan of Maguire Properties, Inc., Maguire Properties Services,
Inc. and Maguire Properties, L.P. (the “Incentive Plan”) at a purchase price of
$0.01 per share and was vested in full as of the IPO Date. The terms and
conditions of the Restricted Stock are set forth in a Restricted Stock
Agreement, dated June 27, 2003, between you and the REIT. You and the Company
further acknowledge that following the IPO Date, the Company paid you a lump-sum
cash payment of $500,000, subject to payroll deductions and all required
withholdings.


5. Performance Award. You and the Company hereby acknowledge that you and the
Company have entered into that certain Performance Award Agreement, effective as
of April 1, 2005 (the “Performance Award Agreement”), pursuant to which you were
granted a “Performance Award” on the terms and conditions set forth therein. The
Performance Award Agreement remains effective in accordance with its terms.


6. Benefits and Vacation. During your employment with the Company, you will be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time (including, without limitation, any long-term incentive program
adopted in connection with the Incentive Plan) which are applicable to other
similarly situated Senior Vice Presidents of the Company, subject to the terms
and conditions thereof. You will also be eligible for standard benefits, such as
medical insurance, sick leave, vacations and holidays to the extent applicable
generally to other similarly situated executives of the Company. During your
employment with the Company, the Company will also reimburse you for the
initiation fee and monthly dues actually incurred by you for membership in a
golf or country club in the Southern California area, such club to be mutually
agreed upon by you and the Company.

2

--------------------------------------------------------------------------------







7. Confidential and Proprietary Information. As a condition of your employment
with the Company, you agree that during the term of such employment and any time
thereafter, you will not directly or indirectly disclose or appropriate to your
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, Maguire Properties
Services, Inc., a Maryland corporation, their respective subsidiaries or
affiliates (collectively, the “Maguire Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company. You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Maguire Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Maguire Group, and that you will
return any such documents or materials otherwise in your possession. You further
agree that, upon termination of your employment, you will maintain in strict
confidence the projects in which any member of the Maguire Group is involved or
contemplating.


8. Non-Solicitation. You further agree that during the term of such employment
and for one year after your employment is terminated, you will not directly or
indirectly solicit, induce, or encourage any employee, consultant, agent,
customer, vendor, or other parties doing business with any member of the Maguire
Group to terminate their employment, agency, or other relationship with the
Maguire Group or such member or to render services for or transfer their
business from the Maguire Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.


9. At-Will Employment. Your employment with the Company is “at-will,” and either
you or the Company may terminate your employment for any reason whatsoever (or
for no reason) by giving 30 days prior written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company.


10. Obligations of the Company Upon Termination.


a. Non-Cause Termination. Except in the case of an Enhanced Severance
Termination as set forth in Section 10.b below, should the Company terminate
your employment without “cause” (as defined below), then, in addition to any
other amounts payable to you through the date of termination of your employment,
the Company will pay you an aggregate amount (the “Basic Severance Amount”)
equal to the sum of (x) 100% of your then current annual base salary, plus
(y) 100% of your target annual bonus (assuming that you had remained employed)
for the year in which the termination of employment occurs; provided, however,
that in no event shall you or your estate or beneficiaries be entitled to all or
any portion of the Basic Severance Amount in the event of any termination of
your employment by reason of your total and permanent disability or your death.
If payable to you, the Company shall pay you the Basic Severance Amount in a
single lump-sum payment on the 10th business day after the date of termination.
 
 

3

--------------------------------------------------------------------------------





 
b. Enhanced Severance Termination. In connection with entering into this Letter,
you have agreed to accept a change of responsibilities with the Company from
that originally contemplated under the Original Letter. You and the Company
recognize that this change creates considerable uncertainties and may not
ultimately workout, so to create the incentive for you to accept this new role
with the Company, the parties have agreed to a unique severance arrangement as
set forth in this Section 10.b. In the event that the Company shall terminate
your employment without “cause” (as defined below) prior to the earliest to
occur of (i) the date on which all or any portion of the Performance Award
becomes vested, (ii) the Change in Control Date (as defined in the Performance
Award Agreement), (iii) March 31, 2010, and (iv) such other date on which the
Performance Award otherwise expires, terminates, is forfeited or may no longer
become vested in whole or in part, then, in lieu of the Basic Severance Amount,
the Company will pay you a severance payment equal to $2,500,000 (the “Enhanced
Severance Amount”) in the form of a single lump-sum payment on the 10th business
day after the date of termination; provided, however, that in no event shall you
or your estate or beneficiaries be entitled to all or any portion of the
Enhanced Severance Amount in the event of any termination of your employment by
reason of your total and permanent disability or your death.
 
c. Six Month Delay; Separation From Service. Notwithstanding anything to the
contrary in this Letter, no amounts shall be paid to you under this Section 10
during the six-month period following your separation from service with the
Company unless the Company determines, in its good faith judgment, that paying
such amounts at the time or times indicated in this Section would not cause you
to incur an additional tax under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). If the payment of any such amounts are delayed as
a result of the previous sentence, then on the first day following the end of
such six-month period, the Company will pay you a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
six-month period. Notwithstanding anything to the contrary in this Section 10,
in no event will you receive any of the severance payments hereunder in the
event that your termination of employment is not a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Code.
 
d. Definition of “Cause.” For purposes of this Letter, the existence of “cause”
for termination will be determined in the reasonable discretion of the Company,
and will include, without limitation, the following: (a) material failure by you
to exercise a reasonable level of skill and efficiency in performing your duties
or responsibilities; (b) misconduct by you which injures the general reputation
of any member of the Maguire Group or interferes with contracts or operations of
any member of the Maguire Group; (c) your conviction of a felony or any crime
involving moral turpitude; (d) fraud, misrepresentation, or breach of trust by
you in the course of your employment which adversely affects any member of the
Maguire Group; or (e) a material breach of your covenants set forth in Section 7
or 8 above. Your right to receive the severance payments set forth in this
Section 10 is conditioned on and subject to your execution and non-revocation of
a general release of claims against the Maguire Group, in a form reasonably
acceptable to the Company. The severance payments set forth in this Section 10
comprise your complete and exclusive rights to payments, if any, in connection
the termination of your employment, it being acknowledged and agreed that no
rights or claims to other severance payments or other compensation of any kind,
including without limitation, the Performance Award, shall survive the
termination of employment.
 

4

--------------------------------------------------------------------------------





11. Company Rules and Regulations. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.


12. Payment of Financial Obligations. The payment or provision to you by the
Company of any remuneration, benefits or other financial obligations pursuant to
this Letter will be allocated to the Operating Partnership, the REIT and, if
applicable, any subsidiary and/or affiliate thereof in accordance with the
Employee Sharing and Expense Allocation Agreement, by and between the REIT, the
Operating Partnership, and Maguire Properties Services, Inc., as in effect from
time to time.


13. Code Section 409A. Certain amounts payable under this Letter may constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code. To the extent that any amounts payable under this Letter constitute
“nonqualified deferred compensation,” this Letter and such amounts are intended
to comply with the requirements of Section 409A of the Code, and this Letter
shall be interpreted, construed and administered in a manner that satisfies the
requirements of Section 409A of the Code and Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Letter to the contrary, in the event that the Company determines that any amount
payable hereunder may constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, the Company may adopt such amendments to
this Letter or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to (a) exempt the
amounts and benefits provided hereunder from Section 409A of the Code and/or
preserve the intended tax treatment of such amounts or benefits, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance. 


14. Withholding. The Company may withhold from any amounts payable under this
Letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


15. Entire Agreement. As of the Effective Date, this Letter and the employment
terms set forth herein comprise the final, complete and exclusive agreement
between you and the Company with respect to the subject matter hereof and
replace and supersede any and all other agreements, offers or promises, whether
oral or written, made to you by any member of the Maguire Group, any entity (a
“Predecessor Employer”) whose business or assets any member of the Maguire Group
succeeded to in connection with the initial public offering of the common stock
of the REIT or the transactions related thereto, or any officer, employee or
other representative of the Maguire Group or a Predecessor Employer (including,
without limitation, the Original Letter). You agree that any such agreement,
offer or promise between you and any member of the Maguire Group, any
Predecessor Employer, or any officer, employee or other representative of the
Maguire Group or a Predecessor Employer is hereby terminated and will be of no
further force or effect, and you acknowledge and agree that upon your execution
of this Letter, you will have no right or interest in or with respect to any
such agreement, offer or promise.



5

--------------------------------------------------------------------------------





16. Proof of Right to Work. As required by law, this offer of employment is
subject to satisfactory proof of your right to work in the United States.








[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------







Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this Letter in the space provided below for your
signature and returning it to Mark Lammas. Please retain one fully-executed
original for your files.


Sincerely,



 
Maguire Properties, Inc.,
a Maryland corporation
   
By:
/s/ Robert F. Maguire III
Name:
Robert F. Maguire III
Title:
Chairman and Chief Executive Officer
 
Maguire Properties, L.P.,
a Maryland limited partnership
 
By: Maguire Properties, Inc.
Its: General Partner
   
By:
/s/ Robert F. Maguire III
Name:
Robert F. Maguire III
Title:
Chairman and Chief Executive Officer





Accepted and Agreed,
this ----28th day of April, 2006.






By:
/s/ William H. Flaherty
 
William H. Flaherty





7

--------------------------------------------------------------------------------

